Citation Nr: 0940272	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-30 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a visual 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung condition, claimed as secondary to exposure to asbestos.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability.

REPRESENTATION

Appellant represented by:	Shelly J. White-Thomas, 
Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a June 1998 VA examination, the Veteran reported that 
he began receiving Social Security Administration disability 
benefits in 1996.  A June 1996 decision by the Agent Orange 
Administration indicates that the Veteran was found to be 
totally disabled as of August 1992 by SSA.  SSA decisions are 
not controlling for VA purposes, but they are pertinent to 
the adjudication of a claim for VA benefits and VA has a duty 
to assist the Veteran in gathering such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) 
(concluding VA has a duty to obtain SSA records when it has 
actual notice that the Veteran was receiving SSA benefits); 
see also Collier v. Derwinski, 1 Vet. App. 413 (1991).  

The Board recognizes that the Veteran appears to no longer be 
in receipt of such benefits.  Nevertheless, the fact that a 
claim existed at one time, and that such claim was granted, 
suggests the possibility that there may be relevant records 
in the possession of SSA that have not yet been obtained and 
associated with the claims file.  Accordingly, on remand, the 
RO/AMC must contact SSA and obtain the Veteran's complete SSA 
records, including any administrative decision(s) on his 
application for SSA disability benefits and all underlying 
medical records.

At the June 1998 examination, the Veteran also reported that 
he began receiving Michigan State Disability Assistance (SDA) 
in 1998.  As records pertaining to this grant of disability 
assistance might also be supportive of the Veteran's claim, 
they should be sought.  

Finally, the Board observes that during the pendency of this 
appeal, the Court of Appeals for Veterans Claims (Court) 
issued a decision which held that, in the context of a claim 
to reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  Review of the record discloses that 
although a letter dated in July 2005 included a discussion of 
new and material evidence, it did not specify the 
deficiencies noted in the previous final denials of the 
Veteran's claims of entitlement to service connection for 
PTSD, hearing loss, a lung disorder, and a skin disability.  



In light of the above discussion, the Board has determined 
that additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
addressing the PTSD, hearing loss, lung, 
and skin claims under 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); and Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The 
notice should explain the terms "new" and 
"material;" and explain the types of 
evidence that would be considered new and 
material.  The notice should describe 
what evidence would be necessary to 
satisfy the elements of the underlying 
claims which were found insufficient in 
the prior decisions; degree of the 
disability; and effective date if service 
connection is granted.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; Kent, Dingess/Hartman.

2.  Contact the Social Security 
Administration (SSA) and request a copy 
of the Veteran's complete SSA disability 
benefits file, including any 
administrative decision(s) on the 
Veteran's application for SSA disability 
benefits and all of the underlying 
medical records.  All attempts to obtain 
these records should be documented in the 
claims file.  A copy of any response(s) 
from SSA, to include a negative reply, 
should be included in the claims file.  
All records provided by SSA also should 
be included in the claims file.  

3.  Contact the appropriate state agency 
that administers the Michigan State 
Disability Assistance program and request 
a copy of the complete disability 
benefits file.  If the agency holding 
such records requires a signed release, 
the AOJ should obtain such from the 
Veteran.  All attempts to obtain these 
records should be documented in the 
claims file.

4.  Thereafter, readjudicate all of the 
claims on appeal.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


